

Exhibit 10.1








CHANGE ORDER FORM
(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)


PROJECT NAME:  Driftwood LNG Phase 1


OWNER: Driftwood LNG LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: 10 November 2017
CHANGE ORDER NUMBER:  CO-001


DATE OF CHANGE ORDER:  18 May 2018







 

The Agreement between the Parties listed above is changed as follows:
 
The Parties agree Section 8.1.B of the Agreement is modified as follows only to
the extent it applies to the portion of materials and equipment originating in
Italy under Purchase Orders for Mixed Refrigerant Compressors and Feed Gas
Expander-Compressors between Contractor and GE Oil and Gas, LLC:


“B. Title to Work. Title to all or any portion of the Work (other than
Intellectual Property embedded in the Work Product) shall pass to Owner upon
entry thereof into international waters. Transfer of title to any of the Work
shall be without prejudice to Owner’s right to reject a Defect, or any other
right in this Agreement.”


Section 8.1.B will remain unmodified in every other circumstance.
 



Adjustment to Contract Price
The original Contract Price was
USD 7,240,314,232
EUR 375,344,119
Net change by previously authorized Change Orders (# 0 )
USD 0
EUR 0
The Contract Price prior to this Change Order was
USD 7,240,314,232
EUR 375,344,119
The Contract Price will be (increased) (decreased) (unchanged)
by this Change Order in the amount of
USD 0
EUR 0
The new Contract Price including this Change Order will be
USD 7,240,314,232
EUR 375,344,119



Adjustment to dates in Project Schedule
The following dates are modified:


No Change to Project Schedule


Adjustment to other Changed Criteria:


Adjustment to Payment Schedule: N/A


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


1

--------------------------------------------------------------------------------






Other adjustments to liability or obligation of Contractor or Owner under the
Agreement:


Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: ____ Contractor ____ Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Contractor and Owner agree to provide such information, execute and deliver any
such instruments and documents and to take such other actions as may be
reasonably requested by the other Party that are not inconsistent with the
provisions of this Change Order and that do not involve the assumption of
obligations or liabilities greater than those provided for in this Change Order,
in order to give full effect to this Change Order and to carry out the intent of
this Change Order.


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.
Owner
/s/ Howard Candelet
Name
Howard Candelet
Title
President
Date of Signing
June 30, 2018

Contractor
/s/ Andrey Polunin
Name
Andrey Polunin
Title
Senior Vice President
Date of Signing
June 14, 2018





2

